Case 6:19-cv-01045-JWB-KGG Document 1-1 Filed 02/26/19 Page 1 of 7




 EXHIBIT A
       Case 6:19-cv-01045-JWB-KGG Document 1-1 Filed 02/26/19 Page 2 of 7


                                                      ELECTRONICALLY FILED
                                                       2019 Jan 28 AM 9:45
                                            CLERK OF THE RICE COUNTY DISTRICT COURT
                                                  CASE NUMBER: 2019-CV-000004
POWELL LAW OFFICE
 727 N. Waco, Suite 585
 Wichita, Kansas 67203
(316)263-4921

                  IN THE DISTRICT COURT OF RICE COUNTY,KANSAS
                                CIVIL DEPARTMENT

 MIZELL FARM,INC.,                                     )
                                                       )
                 Plaintiff,                            )
                                                       )
 vs.                                                   )
                                                       )
 CNH INDUSTRIAL AMERICA                                )
 LLC, d/b/a Case New Holland,                          )
                                                       )
                 Defendant.                            )
                                                       )
Pursuant to K.S.A. Chapter 60

                                         PETITION
                               (With combined discovery requests)

         COMES NOW the plaintiff and for its claims for relief against defendant, alleges and

 state as follows:

         1. Plaintiff Mizell Farm, Inc. is doing business in Rice County, Kansas.

         2. The defendant, CNH Industrial America LLC, does business in the State of Kansas as

             Case New Holland and has its principal place of business in Racine, Wisconsin.

             Defendant may be served through a managing agent or its registered agent, CT

             Corporation.

         3. Venue and jurisdiction are proper in this district court due to a fire loss occurring in

             Rice County to a tractor and other equipment owned by plaintiff.

         4. Mizell Farm, Inc. purchased a new 2014 Case IH Magnum 225 CVT Tractor in 2014,

            (Serial Number 2DRH07760) manufactured by defendant. Plaintiff used the tractor

             as a loader on ground in Rice County, KS and properly maintained it.

                                                  1
Case 6:19-cv-01045-JWB-KGG Document 1-1 Filed 02/26/19 Page 3 of 7




  5. On April 22, 2017, while plaintiff's tractor was in use, a fire started on the right side

     near the exhaust stack causing substantial damage to the unit and other items of

     equipment owned by plaintiff.

  6. The tractor manufactured by defendant started on fire due to a design defect and/or

     the failure of a composite shroud located around the external base ofthe exhaust pipe.

  7. Upon information and belief, Defendant CNH has had other Case tractors destroyed

      by fire starting in a similar manor known to defendant before plaintiff's loss.

     However, the defendant failed to notify or warn plaintiff of the risk of a fire at this

      location nor did defendant take any corrective actions to prevent this type of fire from

      occurring on plaintiffs tractor.

  8. Defendant is liable to plaintiff under several causes of action including (a) strict

      product liability,(b) breach of warranties either express or implied,(c) failure to warn

      plaintiff of a risk offire by the exhaust shroud, and (d) negligence.

  9. As a result of defendant's actions and inactions, plaintiff sustained damages to other

      items of property including a front end loader, loss oftools, tool box, radio and fuel.

  10. Due to the loss of numerous items of personal property beyond the tractor itself, the

      economic loss doctrine does not apply as a defense for defendant.

  11. Plaintiffs property losses and damages are estimated at approximately $175,000.

  12. Although defendant has been informed of this fire loss due to their defective product,

      defendant has failed to stand behind their product and has refused to reimburse

      plaintiff for any damages.




                                            2
    Case 6:19-cv-01045-JWB-KGG Document 1-1 Filed 02/26/19 Page 4 of 7




       WHEREFORE, plaintiff prays for a monetary judgment against defendant for an amount

in excess of $175,000 as referenced above and for such other relief as the Court may deem just

and proper, including costs ofthis action.

                                             POWELL LAW OFFICE

                                             /s/ Marc A. Powell
                                             Marc A.Powell
                                             727 N. Waco, Suite 585
                                              Wichita, Kansas 67203
                                              mpowell@powelloffice.com
                                             Phone:(316)263-4921


                                    Demand for Jury Trial

       COMES NOW the plaintiff and hereby requests a trial byjury on all issues offact herein.




                                                3
            Case 6:19-cv-01045-JWB-KGG Document 1-1 Filed 02/26/19 Page 5 of 7


                                                             ELECTRONICALLY FILED
                                                                  2019 Feb 04 PM 3:10
Mizell Farm, Inc.                                      CLERK OF THE RICE COUNTY DISTRICT COURT
                                                             CASE NUMBER: 2019-CV-000004
vs.
CNH Industrial America, LLC
                                                       SUMMONS



To the above-named Defendant/Respondent:


                                    CNH Industrial America, LLC
                                    c/o Resident Agent
                                    The Corporation Company, Inc.
                                    112 SW 7th Street, Suite 3C
                                    Topeka, KS 66603


You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                    Marc Alan Powell
                                   727 N. Waco Suite 585
                                    Wichita, KS 67203


within 21 days after service of summons on you.



              =




Clerk of the District Court
Electronically signed on 02/04/2019 04:51:55 PM


Documents to be served with the Summons:
Petition
       Case 6:19-cv-01045-JWB-KGG Document 1-1 Filed 02/26/19 Page 6 of 7


                                                ELECTRONICALLY FILED
                                                    2019 Feb 11 PM 9:05
                                         CLERK OF THE RICE COUNTY DISTRICT COURT
                                               CASE NUMBER: 2019-CV-000004

 POWELL LAW OFFICE
 727 N. Waco,Suite 585
 Wichita, Kansas 67203
(316)263.4921

                 IN THE DISTRICT COURT OF RICE COUNTY,KANSAS
                               CIVIL DEPARTMENT

 MIZELL FARM,INC.,                               )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )       Case No.2019-CV-000004
                                                 )
 CNH INDUSTRIAL AMERICA                          )
 LLC,d/b/a Case New Holland,                     )
                                                 )
                Defendant.                       )
                                                 )
 Pursuant to K.S.A. Chapter 60


                                 RETURN OF SERVICE

        I hereby certify that I have served a copy of the Summons, Petition and Combined
 Discovery Requests in the above action by certified mail on February 5, 2019, and they were
 delivered on February 8, 2018 to CNH Industrial America, LLC c/o Resident Agent, The
 Corporation Company,Inc. as shown on the attached return receipt from USPS.


                                          By:     /s/ Marc A. Powell
                                                Marc A. Powell, #11376
                                                Powell Law Office
                                                727 North Waco, Suite 585
                                                Wichita, Kansas 67203
    Case 6:19-cv-01045-JWB-KGG Document 1-1 Filed 02/26/19 Page 7 of 7




                 • OP.,


                                                             COMPLETE.THIS SECTION ON DELIVERY                   •
-    Complete items 1,2, and 3.
    • Print your name and address on the reverse                sifirirt SE           RaeKS TO 0 L            ❑Agent
     so that we can return the card to you,                 x                                                 ❑ Addre-ssee
  NI Attach this card to the back ofthe mallpleoe,
     or on the'front if space permits.
, 1. Article Addressed to:                                   D. Is delivery address differeafrom item 1? 0 Yes
      cFlit IniviAria1 Araita,                                  if YES.enter clelivery.eddress below:    0 No,
       vjo hclOrtt- Aylt
      Int toTomtion Compoy, 1st.
        t       '14. 5kre,et. Suite.
      -rot4a, K5 (0101003
                                                          3. Service'type                           0Prfority'Mall &Waste

        111!!1)19,
                 1 01 111!!11631110,
                                   11 611 1 31111011,11   Cl AdultSignature
                                                          0Adult Signature Restricted Delivery'
                                                                  lied MallS
                                                             Certified Mall Restricted envoy
                                                                                                    O'Reoletered
                                                                                                    D Registered Man Rashfcteg
                                                                                                    0 Return Receipt for.
                                                          o Collect on Delivery                       Merchandise
    ?. Article.Number(Transferfrom servicelabe0 •         0 Collect OR Delimy Restricted Delivery   0Signature CenannationTH
                                                                                                    0Signature Confirmation
         • 7017 2400 0001 1217 8351                                   di Restricted Delivery         Restricted Delivery

    PS•form 3811,July 2015 PSN.7530-02-000-9053                                                 Domestic Return Receipt •




                                            ,111

                   USPSIRACKING#                                                         First-Class Mall
                      Pari-11
                                                                                         Postage & Fees Paid




     9550 11402 2506 6306 6153 07
                                            1                                            USPS
                                                                                         Permit No. G-10




                                                      addiess, and ZIP+4eP k                    this box"
    United States • '* Sender: Please prinkyour name,
    Postai Service
                                          Marc A.Powell
                                          POWELL LAW OFFICE •
                                          727 N.Waco,Suite 585
                                          Wichita, KS 67203
